    Case 20-10024           Doc 29      Filed 04/14/20        Entered 04/14/20 10:50:29   Page 1 of 2



                                   UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF LOUISIANA

IN RE:

HENRY LEONARD BLAKES, JR.                                                    CASE NO. 20-10024
    DEBTOR                                                                   CHAPTER 13


                                           REASONS FOR DECISION

           Debtor Henry Leonard Blakes, Jr. moves to reconsider dismissal of his case [P-26]. The

motion typically would be heard and ruled on in open court on April 15, 2020. However, given

the closure of the courthouse due to the COVID-19 pandemic, no argument will take place, and

the court will rule based on the parties' submissions. The debtor's motion is denied.

           The debtor filed a chapter 13 bankruptcy petition on January 10, 2020. His meeting of

creditors pursuant to 11 U.S.C. §341 was scheduled for March 2, 2020, but the debtor failed to

attend. The court then dismissed the case for failure to attend the meeting of creditors in

accordance with Local Rule 2003-1(d), which provides that "[a] debtor's failure to attend the

meeting of creditors may be grounds for immediate dismissal."

           Motions for reconsideration filed no later than fourteen days after entry of judgment are

treated as motions for new trial or motions to alter or amend a judgment pursuant to Federal Rule

of Civil Procedure 59, made applicable in bankruptcy court by Federal Rule of Bankruptcy

Procedure 9023.1

           Although a court may grant a new trial "for any reason for which a rehearing has [ ] been

granted in a suit in equity in federal court,"2 reconsideration "is an extraordinary remedy that


1
    Abraham v. Aguilar (In re Aguilar), 861 F.2d 873, 875 (5th Cir. 1988).
2
    Fed. R. Civ. P. 59(a)(1)(B).
    Case 20-10024           Doc 29       Filed 04/14/20        Entered 04/14/20 10:50:29              Page 2 of 2



should be used sparingly."3 "Among the grounds for a new trial are that the verdict is against the

weight of evidence, that the damages are excessive, or that for other reasons the trial was not

fair."4

           Bankruptcy Code §341 commands a debtor's attendance at the meeting of creditors:

           The primary purpose of the § 341 meeting is the examination of the debtor. The
           § 341 meeting permits the creditors to rigorously question the debtor on issues
           relating to dischargeability, estate administration, and the debtor's financial
           affairs. The meeting also allows the trustee to query about possible recoveries
           under the avoiding powers. Thus, the debtor's presence at the § 341 meeting is
           not merely ceremonial, but instead plays a pivotal role in providing the creditors
           and the trustee with valuable information regarding the debtor's financial
           situation.5

           The debtor's reason for failing to attend his meeting of creditors is simply that he forgot.

His memory lapse is not a basis for reconsidering dismissal.

           Courts do not grant new trials unless it is reasonably clear that prejudicial error
           has crept into the record or that substantial justice has not been done, and the
           burden of showing harmful error rests on the party seeking the new trial.6

           The debtor has not shown prejudicial error or that substantial justice has not been done.

The fault is his own. The debtor's motion to reconsider dismissal is denied. The court will enter

a separate order in accordance with these reasons.

                    Baton Rouge, Louisiana, April 14, 2020.

                                               s/ Douglas D. Dodd
                                              DOUGLAS D. DODD
                                      UNITED STATES BANKRUPTCY JUDGE



3
    Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2005) (citation omitted).
4
 Hermann v. Nicor Marine, Inc., 664 F.Supp. 241, 244 (E.D.La. 1985) (citing Montgomery Ward and Co. v.
Duncan, 311 U.S. 243, 251, 61 S.Ct. 189, 85 L.Ed. 147 (1940)).

5
    In re Moore, 309 B.R. 725, 726 (Bankr. N.D. Tex. 2002).

6
    Jones v. Ruiz, 478 F. App'x 834, 835 (5th Cir. 2012) (quoting Sibley v. Lemaire, 184 F.3d 481, 487 (5th Cir.1999)).



                                                      Page 2 of 2
